Citation Nr: 1601338	
Decision Date: 01/13/16    Archive Date: 01/21/16

DOCKET NO.  12-29 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for sleep apnea and if so whether the reopened claim should be granted.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a right foot disability other than pes planus.  

4.  Entitlement to a compensable rating for instability of the left knee, to include restoration of a 10 percent rating.  

5.  Entitlement to a compensable rating for instability of the right knee, to include restoration of a 10 percent rating.

6.  Entitlement to a rating in excess of 10 percent for limitation of motion of the left knee.

7.  Entitlement to a rating in excess of 10 percent for limitation of motion of the right knee.  

8.  Entitlement to a rating in excess of 30 percent for a psychiatric disability, to include restoration of a 70 percent rating.   

9.  Entitlement to an initial compensable rating for a hemorrhoid disability.

10.  Entitlement to an initial rating in excess of 10 percent for a lumbar spine disability.  

11.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from September to October 1984 and August 1986 to August 1995. 

This appeal comes before the Board of Veterans' Appeals (Board) from January, March, June, August, and December 2010 and April 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

A videoconference hearing was held before the undersigned Veterans Law Judge in April 2015.  A transcript of the hearing has been associated with the record.  At the hearing, the Veteran's  representative discussed entitlement to service connection for irritable bowel syndrome (IBS), as distinct from the service-connected gastroesophageal reflux disorder (GERD).  The representative indicated a belief that no action had been taken on a claim for service connection for IBS as a distinct condition.  The record indicates that the RO granted service connection for irritable bowel syndrome in an August 2009 rating decision.  The decision explains that only one rating can be assigned for IBS and GERD so the conditions would be considered jointly; the assignment of a single rating for IBS and GERD is mandated by 38 C.F.R. § 4.114.  As such, the Board finds a referral for additional action by the RO is not appropriate at this juncture.  

The record before the Board consists of the Veteran's electronic records in Virtual VA and the Veterans Benefits Management System. 

The claim to reopen is decided herein while the other matters on appeal are addressed in the REMAND that follows the ORDER below.


FINDINGS OF FACT

1.  A rating decision issued in February 2006 denied service connection for sleep apnea; the Veteran did not appeal the decision or submit any pertinent evidence within the appeal period.

2.  The evidence received subsequent to the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and that relates to an unestablished fact necessary to substantiate the claim for service connection.


CONCLUSION OF LAW

New and material evidence to reopen the claim of entitlement to service connection for sleep apnea has been presented.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Generally, a claim that has been denied in an unappealed decision may not be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).   

Factual Background and Analysis

Entitlement to service connection for sleep apnea was denied in a February 2006 rating decision because the evidence did not suggest a link between the diagnosed sleep apnea and service or a service-connected disability.  The Veteran was notified of this decision but did not appeal the decision or submit pertinent evidence within the appeal period.  

Evidence added to the record after the expiration of the appeal period includes a statement from a VA physician that "obstructive sleep apnea is associated with esophageal reflux disease."  The Veteran's service-connected disabilities include esophageal reflux disease.  This evidence is not cumulative or redundant of the evidence previously of record.  Moreover, it relates to an unestablished fact necessary to substantiate the claim.  Thus, reopening of the claim is in order.  



ORDER

The Board having determined that new and material evidence has been received, reopening of the claim for service connection for sleep apnea is granted.


REMAND

The Veteran was most recently afforded VA examinations to determine the degree of severity of the service-connected disabilities in 2010 and 2011.  At the April 2015 hearing, the Veteran testified that the disabilities had increased in severity since the VA examinations.  Therefore, the Board has determined that the Veteran should be afforded additional VA examination to determine the current degree of severity of each disability.   

The Veteran has also reported outstanding, relevant VA treatment records associated with treatment for the lumbar spine disability and hemorrhoids.  These must be obtained.  

With regard to the hypertension claim, the service treatment records reveal some elevated blood pressure readings.  Based on these readings and the current diagnosis of hypertension, an opinion is needed to determine whether the current hypertension began in service or is otherwise related to service.  

With regard to the sleep apnea claim, the February 2012 VA examination record indicates that hypertension is a risk factor for sleep apnea.  Thus, the Board will defer its decision on sleep apnea claim until the hypertension claim is resolved.  

With regard to the right foot claim, another opinion is needed.  Although a probative opinion was obtained in May 2010, the examiner did not provide an opinion as to whether an antalgic gait resulted in plantar fasciitis (the opinion only addressed the relationship between antalgic gait and calcaneal stress fracture).  This opinion is needed.  Additionally, the Veteran has reported outstanding private treatment records for the foot.  These should be requested.  

Accordingly, this case is remanded to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the claims, notably all VA treatment records dated after February 1, 2012, and any private treatment records, particularly the records associated with treatment by B.J., DPM.  

2.  Then, afford the Veteran VA examinations to determine the current degree of severity of the service-connected (a) psychiatric disability, (b) lumbar spine disability, (c) knee disabilities, and (d) hemorrhoid disability.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  The rationale for all opinions expressed must be provided. 

3.  All pertinent evidence of record must be made available to and reviewed by a physician with sufficient expertise to determine whether the Veteran's right foot plantar fasciitis is related to his active service or a service-connected disability.  

Based upon the review of the Veteran's pertinent history, the physician should provide an opinion as to whether there is a 50 percent or better probability that the right foot plantar fasciitis originated during the Veteran's active service, is otherwise etiologically related to the Veteran's active service, was caused by service-connected disability, or was aggravated by service-connected disability.

The rationale for the opinion(s) must be provided, with consideration of the in-service treatment for the right foot, the March 2009 B.J., DPM, opinion; the May 2009 M.K, DPM opinion; and the May 2010 VA examiner's opinion.  If the physician is unable to provide any required opinion, he or she should explain why.  If the physician cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the physician should identify the additional information that is needed.  

4.  Afford the Veteran a VA examination by a physician with sufficient expertise to determine the etiology of the hypertension.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The examiner should state an opinion as to whether there is a 50 percent or better probability that the hypertension began during service, is otherwise etiologically related to the Veteran's active service, was caused by a service-connected disability, or was aggravated by a service-connected disability.  

The rationale for the opinion(s) must also be provided, with discussion of the elevated blood pressure readings in May 1988, February 1989, and August 1989.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

5.  Undertake any other indicated development.

6.  Then, readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, provide the Veteran and his representative with a supplemental statement of the case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the U. S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


